
	

113 HR 5211 IH: To amend section 811 of Public Law 111–84 to apply that section to all contractors for all sole-source contracts exceeding $20,000,000.
U.S. House of Representatives
2014-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5211
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2014
			Mr. Young of Alaska (for himself and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend section 811 of Public Law 111–84 to apply that section to all contractors for all
			 sole-source contracts exceeding $20,000,000.
	
	
		1.Amendments to justification and approval requirements related to certain sole-source contracts
			(a)Expansion of sole-Source contracts coveredParagraph (1) of section 811(c) of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 123 Stat. 2405; 41 U.S.C. 3304 note) is amended to
			 read as follows:
				
					(1)Covered procurementThe term covered procurement means either of the following:
						(A)A procurement covered by chapter 137 of title 10, United States Code.
						(B)A procurement covered by division C of subtitle I of title 41, United States Code.
						.
			(b)Treatment of other justification and approval actionsSection 811 of such Act is further amended by adding at the end the following new subsection:
				
					(d)Treatment of other justification and approval actionsIn the case of any contract for which a justification and approval is required under section
			 2304(f) of title 10, United States Code, or section 3304(e) of title 41,
			 United States Code, a justification and approval meeting the requirements
			 of such section shall be treated as meeting the requirements of this
			 section for purposes of the award of a sole-source contract..
			(c)Technical and conforming amendmentsSection 811 of such Act is further amended—
				(1)in subsection (a), by striking Not later than 180 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation shall be revised to provide that the and inserting The;
				(2)in subsection (a)(3), by striking sections 303(f)(1)(C) and 303(j) of the Federal Property and Administrative Services Act of 1949
			 (41 U.S.C. 253(f)(1)(C) and 253(j)) and inserting sections 3304(e)(1)(C) and 3304(f) of title 41, United States Code;
				(3)in subsection (c)—
					(A)in paragraph (2)(B), by striking section 309(a) and all that follows through the period at the end and inserting section 151 of title 41, United States Code.; and
					(B)in paragraph (3)(B), by striking section 303(f)(1)(B) and all that follows through the period at the end and inserting section 3304(e)(1)(B) of title 41, United States Code.; and
					(4)by adding at the end the following new subsection:
					
						(e)RegulationsThe Federal Acquisition Regulation shall be revised to implement this section..
				
